Citation Nr: 1734593	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disability.

2. Entitlement to service connection for a kidney disability.

3. Entitlement to a compensable rating for service-connected bilateral plantar warts.


REPRESENTATION

Appellant represented by:	Richard Rousseau, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2017, the Veteran testified at a videoconference hearing at VA RO in Waco, Texas, before the undersigned Veterans Law Judge (VLJ), and a transcript has been associated with the electronic record.

The issue of entitlement to service connection for plantar warts of both feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A July 2003 rating decision denied service connection for a kidney disability on the basis that the condition was not incurred in or aggravated by service.  The Veteran did not appeal that decision, or submit new and material evidence within the relevant appeal period.

2. The evidence received since the July 2003 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a kidney disability.

3. The Veteran has a diagnosis of polycystic kidney disease with end stage renal disease (PCKD), which has been classified as a congenital disease by the medical evidence of record. 

4. The Veteran's congenital PCKD was not aggravated beyond its natural progression during or as a result of the Veteran's active service. 


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for a kidney disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for a kidney disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of September 2002 and July 2008 letters which informed the Veteran of the evidence generally needed to support the claims on appeal.  The July 2008 notice included information regarding the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist her in developing the claims. The notices were also issued to the Veteran prior to the rating decisions from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in October 2012.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Veteran was afforded a hearing before a Veterans Law Judge in March 2017.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2), and that the Board can adjudicate the claim based on the current record. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received. All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326 (a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

In an April 2003 rating decision, the RO denied service connection as there was no evidence that the Veteran was diagnosed with the claimed kidney disability.  Subsequent to the April 2003 rating decision, VA received additional medical records and issued a rating decision in July 2003.  In the July 2003 rating decision, the RO denied service connection on the basis that the Veteran's condition was not incurred in or aggravated by service.  The Veteran did not file a notice of disagreement with the July 2003 rating decision, nor did the Veteran submit new and material evidence relating to either claim within one year of the July 2003 rating decision.  38 C.F.R. § 3.156.  As such, the July 2003 rating decision is final.

Evidence of record at the time of the July 2003 rating decision included the Veteran's service medical records and post-service outpatient medical records through May 2003.  Pertinent evidence received subsequent to the July 2003 rating decision includes the report of an October 2008 VA examination which documents the examiner's opinion that the Veteran's PCKD most likely first manifested during active service.  Additionally, after the July 2003 rating decision, the Veteran submitted a private medical opinion noting that the Veteran's current kidney disability is related to symptoms which she experienced during service.

The evidence received since the July 2003 rating decision is new and material.  This medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a kidney disability is warranted.

Service Connection

Having reopened the claim, the Board notes that the RO reopened the claim and considered it on the merits in the January 2009 rating decision.  Thus, there is no prejudice in the Board's consideration of this claim on the merits. See Hickson v. Shinseki, 24 Vet. App. 394 (2010)( the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) an in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 34 (1999). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309 (a), service connection may not be awarded based on continuity of symptomatology. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, PCKD is not recognized as a chronic disease as defined by 38 C.F.R. § 3.309 (a), and thus is not entitled to presumptive service connection on the bases of continuity of symptomatology.

Even so, as will be discussed below, the Board finds that PCKD is a congenital disease and the medical evidence establishes that the disease was not aggravated beyond its natural progression during active service.  Therefore, consideration of service connection on a presumptive basis is not applicable.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service. See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating." See VAOPGCPREC 82-90 at para. 2. 

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990). Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service. 38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects," because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a congenital disease or defect, and if so whether there was aggravation or superimposed disability during service. Id. at 395.

The Veteran's service treatment records contain evidence that the Veteran suffered from recurrent urinary tract infections (UTIs), lower back pain, and blood in the urine.  The Veteran was not diagnosed with PCKD in service and, upon retirement, her May 1995 clinical evaluation was normal.

In October 2008, the Veteran was provided a VA examination to determine whether the Veteran's PCKD was incurred in or aggravated by service.  The examiner explained that the Veteran's PCKD is an inherited congenital condition not caused by the Veteran's service.  The examiner opined that the symptoms documented in the Veteran's service treatment records were likely early manifestations of the Veteran's PCKD, but not causative of the PCKD.  The examiner cited the Merck Manual and noted that PCKD is an inherited disability with clinical onset in early or middle life, and that symptoms are usually related to the effects of cysts on the kidneys.  The VA examiner further opined that the Veteran's PCKD and resulting renal failure "is a congenital condition, and has become manifest and progressed in congruence with the expected natural history of that condition." 

The Veteran submitted a February 2015 private medical opinion stating that the Veteran suffered from PCKD while in service due to an episode of pyelonephritis in 1984.  The Veteran's private physician provided no rationale in support of this opinion and did not address the congenital nature of PCKD or whether the PCKD was aggravated by the Veteran's service beyond the disease's natural progression.  The Court of Appeals for Veterans Claims has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board acknowledges that the Veteran might sincerely believe that her kidney disability was aggravated by her active service, particularly since symptoms first manifested during active service, and notes that lay persons are competent to provide opinions on some medical issues. However, in this case, the question of whether the Veteran congenital kidney disability was aggravated beyond its natural progression by active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in assessing aggravation in such disabilities is an issue that requires the expertise of a medical professional. Therefore, the Veteran is not competent to provide an opinion on this issue. The only competent evidence of record is against the claim.

As discussed above, the VA examiner provided complete opinions regarding the Veteran's disability, with a thorough rationale explaining that the Veteran's PCKD, and resulting ESRD, has progressed in congruence with the nature of the condition.  As such, the Board finds that the Veteran's kidney was not aggravated by her active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a kidney disability, is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the reopening of the claim of entitlement to service connection for a kidney disability is granted.

Entitlement to service connection for a kidney disability is denied.


REMAND

The Board finds that additional development is necessary before the Veteran's remaining claims on appeal can be decided.

The Veteran last attended a VA examination related to this claim in November 2012, almost five years ago, at which time her foot disability was noted to be asymptomatic.  At the March 2017 hearing, the Veteran testified that she is experiencing constant pain and foot swelling related to her service-connected bilateral plantar warts and that her pain flares up every day.  

As the last VA examination was almost five years ago, the Veteran should attend a new VA examination to determine whether an increased rating for her service-connected bilateral plantar warts is warranted. 

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should undertake the appropriate efforts to obtain and associate with the claims file any relevant outstanding VA or private treatment records.

2. After obtaining any indicated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity and manifestations of the service-connected bilateral plantar warts.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should comment on the severity of the Veteran's service-connected bilateral plantar warts and discuss the effect of the disability on her occupational functioning and daily activities.

The claims file should be reviewed in conjunction with these requests and the reports thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A supporting rationale must accompany any conclusions provided.

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and re-adjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


